Mr. Justice Robb
delivered the opinion of the Court:
It was not error for the court to refuse to charge as requested. McNulty was not the agent of the plaintiff in obtaining this note, nor was he acting for the plaintiff when he indorsed the note to it. It is apparent, therefore, that the rule that notice to the agent is notice to the principal not only *212as to knowledge acquired by the agent in the particular transaction, but to knowledge acquired by him in a prior transaction, and still in his mind at the time of his acting as such agent, if the agent is at liberty to communicate such knowledge to the principal (Distilled Spirits [Harrington v. United States] 11 Wall. 356, 20 L. ed. 167), does not apply in this case. Here McNulty, an officer of the corporation, was dealing with, and not for, his principal, and if there was a failure of consideration for the note which he assigned to the plaintiff, and he concealed that fact from it, or failed to inform it of that fact, his knowledge in such a situation is not imputable to the plaintiff. Innerarity v. Merchants' Nat. Bank, 139 Mass. 332, 52 Am. Rep. 710, 1 N. E. 282; Winchester v. Baltimore & S. R. Co. 4 Md. 231. The interests of McNulty, when he indorsed this note to the plaintiff in part liquidation of his indebtedness to it, were antagonistic to its interests. His position as to that transaction was that of a stranger, and knowledge which he possessed, and did not disclose, cannot be imputed to the plaintiff.
The judgment is affirmed, with costs. Affirmed.